DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, and/or Claims
	Applicant’s response of 30 November 2020 is acknowledged. Claims 1 and 5 have been amended and the amendment made of record. Claims 2 and 6 have been canceled. Claims 1, 3-5, and 7-9 are pending and under examination. 
Withdrawn Objections
	The objection to the abstract previously of record has been addressed by the new abstract provided 30 November 2020. The objection to the abstract previously of record is hereby withdrawn. 
	The objections to the specification previously of record have been addressed by applicant’s amendments to the specification of 30 November 2020 in combination with Examiner’s amendments described below. The objections to the specification previously of record are hereby withdrawn. 
	The objections to claim 5 previously of record have been addressed by the amendment of claim 5. The objection to claim 5 previously of record is hereby withdrawn. 

Withdrawn Rejections
	All rejections of claims 2 and 6 previously of record have been rendered moot by the cancellation of these claims. All rejections of claims 2 and 6 previously of record are hereby withdrawn. 
The rejections of claims 1, 3-5, and 7-8 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, have been addressed by the amendment of the claims to recite activity rather than expression. The rejections of claims 1, 3-6, and 7-8 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement are hereby withdrawn. 

The deposit-related rejections of claim 9 under 35 U.S.C. 112(a) and 112(b) as failing to comply with the written description and being indefinite, have been addressed by applicant’s argument that the A9B8 antibody could be obtained by one of ordinary skill in the art in view of the sequence listings in the instant application in combination with the antibody format information in the Kwok et al paper in Protein Engineering Design & Selection vol. 26 No 6 pages 179-190 (2014) (cited on IDS of 8 November 2018; hereafter Kwok). On reviewing the facts of the case, Examiner finds one of ordinary skill in the art could indeed have obtained the claimed structure based on the specification and prior art, and that this argument is persuasive. The deposit-related 112(a) and 112(b) rejections of claim 9 are hereby withdrawn. 
The rejections of claims 1, 3, 5, and 7 under 35 U.S.C. 102(a)(1) have been addressed by the amendment of claim 1 to include the limitation that the antibody is A9B8. The rejections to claims 1, 3, 5, and 7 under 35 U.S.C. 102(a)(1) previously of record are hereby withdrawn. 
The rejections of claims 4 and 8 under 35 U.S.C. 103 have been addressed by the amendment of claim 1 to include the limitation that the antibody is A9B8. The rejections to claims 4 and 8 under 35 U.S.C. 103 previously of record are hereby withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Richards on 4 January 2021. 
Title:
Replace the word "MEDIATING" in the title with "MITIGATING". 
Specification:
p. 9, 2nd line of second paragraph of “Results”, should have “^g/kg/min” replaced with “µg/kg/min”.
p. 5, 2nd Paragraph, line 3 should also have “^g/kg/min” replaced with “µg/kg/min”.

Reasons for Allowance
Claims 1, 3-5, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
It was indicated in the previous action in the section “Note on lack of prior art rejection for A9B8 antibody” (p. 13) that the known prior art did not disclose either the public availability of antibody A9B8 or enabling information that would allow one of ordinary skill in the art to make the antibody, with partial sequence information disclosed by Kwok et al in Protein Engineering, Design & Selection, 2014, Vol. 27, no 6, pp. 179-180, disclosing only the CDR3 sequence alterations that generated the A9B8 mutant from the parent A9 (p. 186, Table Ill, row B8). However, in the absence of known prior art disclosing sequence information disclosing the sequence of A9, the partial sequence information disclosed by Kwok was not found by examiner to constitute an enabling prior art disclosure. 
Since that time, Examiner found additional art teaching some parts of parent antibody A9, but the structure of A9B8 remains novel and non-obvious over the prior art, because there are aspects to the sequence not taught or suggested by the prior art of record. 
The newly found relevant art is Tape in “DISCOVERY AND DEVELOPMENT OF THERAPEUTIC TACE ANTIBODIES”, PhD dissertation, King’s College, University of Cambridge, July 2011 (hereafter Tape). Tape discloses the heavy chain CDR1 and CDR2 of A9 and light chain CDR1-3 of A9 (p. 48, 2nd row of Table 3.1), which in combination with the CDR3 present in Kwok that generated the A9B8 mutant from the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.H./               Examiner, Art Unit 1647                        

/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647